DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 25 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 25 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9 October 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
	Please renumber claims 15-20 and 22-34 as claims 1-19.
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for touchless counting of substantially planar substrates, especially banknotes, which are stacked in the form of stacks of substrates, said method comprising the following steps: taking at least one sample image of a portion of a side of a stack of substrates, which sample image contains contrast information representing substrate edges that extend along substantially a first direction in the sample image; processing the contrast information representing the substrate edges within the sample image, which processing includes subjecting at least one area of interest  within the sample image to anisotropic diffusion to produce a processed image containing a substantially coherent set of continuous lines representing the substrate edges; and counting the number of substrate edges in said processed image. However, all the prior arts and the references do not teach "an output device for outputting information items, wherein the evaluation device is configured to identify each of the plurality of value- document bundles from the image based on the image of the band that holds the respective value-document bundle together, wherein the evaluation device implements a segmentation analysis of the image to determine a region including the band and other regions including portions of the value documents, and wherein the evaluation device is configured to compare the established number of the bundling elements with a pre-specified number and to actuate the output device for outputting an information item in dependence on the result of the comparison” or equivalent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Following is a list of references pertinent to the claimed invention:
Sakoguchi et al. (US 2013/0180218 A1): a stacking/wrapping apparatus includes a stacking device configured to stack paper sheets in a predetermined number on a stacking unit, a wrapping device configured to wrap a bundle of the stacked paper sheets by winding a band thereon, and a transport carrier configured to receive the paper sheet bundle and transport the paper sheet bundle to the wrapping device. The wrapping device includes a hand assembly, a hand drive mechanism configured to open and close the hand assembly and reciprocate the hand assembly at right angles to the stacking direction, and a band winding device configured to wind a wrapper band around the paper sheet bundle drawn into the binding position.
Sheng et al. (US 2014/0032396 A1): A bank note processing machine is disclosed that includes a note counter, wherein the note counter counts bank notes in a bundle of bank notes and generates one or more determined characteristics for the bundle of bank notes; and an RFID reader, wherein the RFID reader detects information from an RFID chip associated with the bundle of bank notes, the detected information comprising one or more supplied characteristics of the bundle of bank notes. The one or more determined characteristics can include at least one of number of bank notes in the bundle of bank notes, denomination of bank notes in the bundle of bank notes, and total amount of money in the bundle of bank notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664